DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, Subspecies 6, Subspecies 9, and Subspecies 97 in the reply filed on 8/15/2022 without traverse is acknowledged.  The cancellation of claims makes withdrawal un-necessary.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-6, 19, 21, 23, 25-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the BOG not compressed” is indefinite for lacking proper antecedent basis and because the disclosure shows that the BOG is compressed.  Therefore the recitation is inconsistent and unclear.
	The recitation, “fluid cooled” is indefinite since there is no other fluid as claimed.  Rather the compressed BOG is what is cooled.
	The recitation, “type” is indefinite as there is no way to determine what structure is being referenced and what scope is included and excluded by the term.
	In regard to claim 5, the recitation, “the BOG into” is indefinite as being unclear since the stream that is separated by the separator is not the same stream that is compressed and the disclosure shows that the separator separates what is output from the pressure reducer and therefore the recitation is ambiguous about what streams are being referenced.
	In regard to claim 6, 19, the recitation, “an upward discharge type” is indefinite since there is no way to determine what must discharge upwards and no way to determine what structure is being required.  
	In regard to claim(s) 6, 19, 25, the recitation, “type” is indefinite as there is no way to determine what structure is being referenced and what scope is included and excluded by the term.
	In regard to claim 21, the recitation, “according to claim 2” is improper as claim 2 has been cancelled.  Further, the recitation, “the liquefied gas” “the gas/liquid separator” “the fifth supply line” lack proper antecedent basis.
	In regard to claim 25, the recitation, “micro-channel type fluid channel” is indefinite as there is no way to determine what size of channel is being required.  Note that relative terms are not patentably distinct.  Small, large, long, short are all relative terms that cannot be distinguished without some relation and therefore the structure required by the recitation is unclear.
	In regard to claim 28, the recitation, “of fluid” lacks proper antecedent basis and the disclosure shows that there is no other fluid, rather the fluid is BOG.
	In regard to claim 29, the recitation, “of fluid” lacks proper antecedent basis and the disclosure shows that there is no other fluid, rather the fluid is BOG.
	In regard to claim 31, the recitation, “lubricant oil” is indefinite since claim 30 already introduces lubricant oil and it is unclear if this is the same or some other oil.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (KR 10-2015-0067094) provided by the applicant on 7/9/2021.
	In regard to claim 1, Han teaches a boil-off gas (BOG) reliquefaction system (see whole disclosure including Fig. 3) comprising: a compressor (50) compressing BOG (boil off gas from 10; para. 40) to form compressed BOG (16a); a heat exchanger (60A) cooling the compressed BOG (16a) to form a cooled compressed BOG (16A after 60A) by using a stream of BOG (16) upstream of the compressor (16) as a refrigerant (see that 16 cools the compressed BOG 16a; para. 42); a pressure reducer (80) disposed downstream of the heat exchanger (60A) and reducing a pressure of the cooled compressed BOG (16a after 60A) to form an expanded stream (16A after 80); and a second oil filter (90) disposed downstream of the pressure reducer (80), wherein the compressor (50) comprises at least one oil-lubrication cylinder (para. 60, see “piston” and “lubricant oil”) and the second oil filter (90) is a cryogenic oil filter (see that it is fully capable of operating at a low temperature, para. 46).  
	In regard to claim 4, Han teaches that the second oil filter (90) separates lubricant oil having a solid phase (para. 53).
	In regard to claim 5, Han teaches a gas/liquid separator (100) disposed downstream of the pressure reducer (80) and separating the expanded stream (16A after 80) into a liquid (18) and a gas (17A), wherein the second oil filter (90) is disposed between the pressure reducer (80) and the gas/liquid separator (100).
	In regard to claim(s) 6, 19, Han teaches that the second oil filter (90) is an upward discharge filter (see gas is separated from the oil and goes upwards).  
	In regard to claim 21, Han teaches that the liquid (in 18) is discharged along a fifth supply line (see 18) is sent to a storage tank (10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-2015-0067094) provided by the applicant on 7/9/2021 in view of Daewoo (KR 10-2016-0142257).
	In regard to claim 27, Han teaches most of the claim limitations but does not explicitly teach the bypass claimed.  However, Daewoo teaches (see at least Fig. 2) a bypass line (L10) through which BOG is supplied to a compressor (210) after bypassing a heat exchanger (500).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Han with a bypass as identified for the purpose of providing the ability to modulate the cooling in the heat exchanger and modulate the heating of the BOG prior to compression providing greater flow range operability.
	In regard to claim 29, Han teaches most of the claim limitations but does not explicitly teach the second valve claimed.  However, Daewoo teaches a second valve (see valve between L11 and L12) disposed downstream of a cold fluid channel (for BOG toward compressor in 500) of the heat exchanger (500) and regulating a flow rate of fluid (see that the valve can regulate the flow rate) and opening/closing of a corresponding supply line (see valve can open and close flow to line toward 210), wherein the bypass line (L10) is joined to the corresponding supply line (line toward 13) downstream of the second valve (between L11 and L12).
	In regard to claim(s) 30, 31, Han teaches most of the claim limitations but does not explicitly teach a first oil filter disposed downstream of the compressor and separating lubricant oil from the BOG, wherein the first oil filter separates lubricant oil having a vapor phase or mist phase.  However, Daewoo teaches a first oil filter (300) disposed downstream of a BOG compressor (210) and separating lubricant oil from the compressed BOG (para. 46), wherein the first oil filter (300) separates lubricant oil having a vapor phase (as the compressed output is vapor).

Claim(s) 23, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-2015-0067094) provided by the applicant on 7/9/2021 in view of Lee (US 2016/0114876).
In regard to claims 23, Han teaches most of the claim limitations but does not appear to explicitly teach that the compressor (50) compresses the BOG to a pressure of 150 bar to 350 bar.  However, it is well known to pressurize BOG to such pressures as taught at least by Lee.  Lee teaches that the BOG compressor (13) compresses BOG to a pressure of 150 bar to 350 bar (para. 172, see at least 250 bar) for the purpose of increasing the reliquefaction efficiency.  Therefore it would have been obvious to a person of ordinary skill in the art to pressurize the BOG of Han to a pressure of 250 bar for the purpose of increasing the reliquefaction efficiency. 
In regard to claim 27, Han teaches most of the claim limitations but does not explicitly teach a bypass line through which the BOG is supplied to the compressor after bypassing the heat exchanger.  However, Lee teaches (see at least Fig. 6) a bypass line (L12) through which BOG is supplied to a compressor (13) after bypassing a heat exchanger (21).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Han with a bypass as identified for the purpose of providing the ability to modulate the cooling in the heat exchanger and modulate the heating of the BOG prior to compression providing greater flow range operability.
In regard to claims 28-29, Han teaches most of the claim limitations but does not explicitly teach the first valve and second valve as claimed.  However, Lee teaches a first valve (on L1 to 21) disposed upstream of a cold fluid channel of the heat exchanger (21) and regulating a flow rate of fluid (can regulate a flow rate) and opening/closing of a corresponding supply line (see valve can open and close flow to line toward 13), wherein the bypass line (L12) is branched from the corresponding supply line upstream of the first valve (on L1 to 21); a second valve (on L1 from 21) disposed downstream of a cold fluid channel of the heat exchanger (21) and regulating a flow rate of fluid (see valve can regulate flow rate) and opening/closing of a corresponding supply line (see valve can open and close flow to line toward 13), wherein the bypass line (L1) is joined to the corresponding supply line downstream of the second valve (on L1 from 21).  

Claim(s) 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-2015-0067094) provided by the applicant on 7/9/2021 in view of Jung (KR 10-2014-0075582) provided by the applicant 7/16/2020.
Han teaches most of the claim limitations but does not appear to explicitly teach that the heat exchanger (60a) is a printed circuit heat exchanger.  However, such heat exchangers are well known as taught by Jung.  Jun teaches that BOG is heat exchanged prior to a BOG compressor (100) with a printed circuit heat exchanger (210; para. 50, 51).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the heat exchanger of Han to be a printed circuit heat exchanger for the purpose of providing a heat exchanger that has a high heat transfer rate per volume of the heat exchanger and can operate at wide temperature ranges and with various multiphase fluids (Jung - para. 51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 2014/0290279) teaches piston cylinder compressors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 22, 2022